G-iven, J.
I. 'We first inquire as to the alleged indebtedness to the plaintiffs. They obtained a 1. Fraudulent conveyances: action to set aside: attack on judgment. judgment against Joseph Manchester for two hundred and sixteen dollars and sixty-two ** cents, January 11, 1888, on account of services as his attorneys rendered during 1886, and to January, 1887. The appellant in argument disputes the indebtedness upon which this judg*248ment was rendered, but that cannot be done in this action, nor under these pleadings. "We cannot go back of this judgment, but must accept it as evidence of the indebtedness to the plaintiffs as alleged. The plaintiffs being creditors of Joseph Manchester have a right to question the validity of the conveyance to Mrs. Manchester on the grounds alleged.
II. We next inquire as to the consideration for the conveyance to the appellant. It was executed March 2. -: transactions between husband and wife: consideration: validity. 18, 1887, and conveys about four hundred acres °£ land, and other property, as follows: “And also all the estate, right, title, interest in all personal property, possession, claim, and demand whatsoever of the said party of the first part, of, in, and to the same, consisting of forty-four head of cattle, twelve head of horses and colts, sixty-four head of hogs and shoats,- and all farm machinery and implements, together with all grain on said premises, all notes and mortgages and judgments, and every part and parcel thereof, with their and everything of their appurtenances.” This included all property then owned by Mr. Manchester, and it appears that he did not after that acquire any other. The consideration expressed is love and affection and one dollar, and a proviso as follows: “Provided, however, and this is agreed, that the party of the second part shall maintain and provide him, the party of the first part, with all the necessaries of life, and take care of him in sickness and in health, and give -him access at all times to the house, and let him reside therein without molestation, and provide hi in with horse and buggy when desired, and to furnish him with a full complement of clothing at all times during his natural life.” The consideration of love and affection is not good, as against existing creditors, and, as we have seen, these, the plaintiffs, were creditors of Mr. Manchester at the time of and before this conveyance. ' Whether the promise of future support,. *249if adequate a-nd made in good faith, would he a good consideration as against existing creditors, we do not •determine. We are of the opinion, in view of the age •of Mr. Manchester and the large amount of property conveyed, that it was inadequate, and that it was not a .good-faith transaction.
The appellees question the right of the appellant to show any other consideration than that expressed in the conveyance, as they have not alleged that there was a mistake in reciting the "consideration. We do not deem it necessary to determine this question, for ■the reason that the appellant has failed to show that "there was any other consideration. The only basis for the claimed indebtedness from Mr. to Mrs. Manchester is her statement that, at the time of their marriage, in 1850, “my people gave me some cows, household utensils, to keep house with, — chairs, tables, cupboards, and ■other things, — to the amount of at least four hundred dollars.” She also stated that on the death of her father, in 1875 or 1876, she got all his property, — some lots, blacksmith tools, a horse and cows. It does not appear that any of this property except the tools was •ever taken or used by Mr. Manchester as his own. Whatever the fact may be, it is evident that neither of "them ever thought of treating that property as the basis of an indebtednes until he became embarrassed. Mrs. Manchester says: “ We did not consider what he was •owing me as a debt until he got old, and could not manage the business. Then he said he felt as if I had "brought property there to keep him, and had worked hard, and ought to have it.” It does not require citation of cases to show that such transactions furnish no valuable consideration for the conveyance in question.
III. The testimony of the appellant leaves no doubt as to the reason that prompted the making of 3. -: -: hindering and delaying creditors: evidence. this conveyance. Being asked to state the reason, she answered: “ Well, there were two cases standing in favor of George *250Makepeace and against Mr. Manchester. Mr. Make-peace had commenced snit against him for a great deal of money and there were other claims of lawyers against him, and I said to him, ‘Yon have-spent a good deal of money 'and property, and, these suits coming on, it looks as though I would be left with nothing at all; and I have worked hard all my life, and am getting on in years, and I do not feel as though I would like to he left without something to live with;’ and he then said he had been willing to make it right; he ought to make me secure. He then said that, if there was enough left to satisfy me, he would give me what-there was; that I had worked and helped to earn it,. and ought to have it all; and he said a good deal more,, but that is the sum and substance of what he said, — that I ought to have it all; that there was no more than enough to pay me my just dues, and that I ought to-have it.”
It is argued that at the time of receiving the conveyance the appellant did not know of any indebtedness to-the plaintiffs. She knewthatthere were claims of lawyers, and, if she received the conveyance with intent to-hinder, delay, or defraud the creditors of her husband generally, that would, include the plaintiffs. We think it entirely clear that this conveyance was without valuable consideration, and that it was made and received with intent to hinder, delay, and defraud existing creditors of Joseph 'Manchester, and is void as to such creditors. The principles of law applicable to these questions are so familiar and well established that we deem it unnecessary to make any citations or refer to-cases cited by counsel.
The decree of the district court is aeeirmed.